Citation Nr: 1605491	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  11-29 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent disabling, and in excess of 70 percent disabling from May 16, 2013, forward, for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 10 percent disabling, and in excess of 20 percent disabling from January 22, 2009, forward, for compression neuropathy of the left lower extremity with intermittent paresthesias of the left foot (left lower extremity neuropathy).  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which, in pertinent part, granted service connection for PTSD and left lower extremity neuropathy, and assigned an initial disability rating of 10 percent for each disability.  In a subsequent July 2010 rating decision, the initial disability rating for the Veteran's PTSD was increased to 30 percent.  The Veteran expressed disagreement with the initial disability ratings assigned.  

Following the August 2010 Statement of the Case, the Veteran submitted a VA Form 9, which was received by the RO in November 2010; in this VA Form 9, the Veteran requested a Board hearing before a Veterans Law Judge.  In subsequent correspondence, the RO informed the Veteran that the VA Form 9 was considered untimely; the Veteran expressed his disagreement with the RO's determination and perfected an appeal in November 2011.  In November 2013, the Board waived the timeliness requirement of perfecting the appeal regarding the claims of increased disability ratings for PTSD and left lower extremity neuropathy. 

Also in November 2013, the Board remanded the claims of entitlement to increased disability ratings for readjudication of the claims.  The matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  In addition, the Board requested that clarification from the Veteran be sought regarding his continued desire for a Board hearing.  In a December 2013 statement, the Veteran requested that his hearing request be canceled and his appeal be forwarded for appellate review.  As the Veteran did not subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).  

In a January 2015 rating decision, entitlement to a total disability based on individual unemployability due to service-connected disabilities was granted, effective March 16, 2013.  

This appeal was processed using both the "Virtual VA" System and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.
 

FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal of the Veteran's claim of entitlement to an increased disability rating for PTSD, the Veteran requested a withdrawal of this appeal.

2.  For the entire initial rating period on appeal, the Veteran's left lower extremity neuropathy was manifested by symptoms more closely approximating moderate incomplete paralysis of the sciatic nerve, but is not shown to have been manifested by symptoms more closely approximating moderately-severe, or greater, incomplete paralysis. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal regarding the issue of entitlement to an increased disability rating for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Resolving all reasonable doubt in favor of the Veteran, for the entire initial rating period on appeal, the criteria for a rating of 20 percent disabling, but no higher, for left lower extremity neuropathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.124a, Diagnostic Code 8520 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Substantive Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204 (2015).

As discussed above, in November 2013, the Board remanded the claim of entitlement to an increased disability rating for PTSD.  Following additional development, in February 2014, the Veteran's disability rating was increased to 70 percent.  As relevant, the rating decision indicated that the "decision represents a partial grant of the benefits sought on appeal for this issue, as you were not awarded the maximum benefit provided by the rating schedule.  The claim is still considered to be in appellate status and further processing will continue unless you advise us that you are now satisfied with this decision."  (Emphasis added.)  

Following the October 2014 Supplemental Statement of the Case, the Veteran, in a November 2014 correspondence, indicated that he was "satisfied with the 70 [percent rating] for [PTSD] and would like to continue his appeal for the compression neuropathy [of the] left lower extremity only."  The Board finds the Veteran's statement to be a clear indication of his intent to withdrawal the claim of entitlement to an increased disability rating for PTSD.  As such, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and it is dismissed without prejudice.  


Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Here, as the appeal decided in this decision arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection for left lower extremity neuropathy, no additional notice is required.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of an initial rating); 38 C.F.R. § 3.159(b)(3)(i) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include VA and private treatment records, VA examination reports from January 2009 and May 2013, and the Veteran's statements.     

The Board notes that records from the Social Security Administration (SSA) have not been obtained in connection with the appeal.  Evidence of record indicates that the Veteran receives Social Security Income, but there is no indication that this income is based on medical disability.  The Veteran last worked in 2007, when he was 59 years old.  A May 2013 VA examination report indicates that "the only reason he cannot work presently is because of age-related changes in his general physical condition."  In the Veteran's formal applications for a total disability rating based on individual unemployability, the Veteran denied receiving disability retirement benefits.  See August 2012 and August 2014 VA Form 21-8940.  Accordingly, the Board finds that any SSA records would not be relevant to the Veteran's appeal, and therefore, there is no duty to obtain such records.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (holding there is no duty to get SSA records when there is no evidence that they are relevant).

The Veteran was afforded VA examinations in January 2009 and May 2013 in connection with his claim of entitlement to an increased disability rating for left lower extremity neuropathy.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate with regard to the claim for an increased disability rating on appeal.  The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, and rendered opinions regarding the severity of the disability.  In addition, the examiners addressed the functional impact of the disabilities upon ordinary conditions of daily life and work.  

The Board notes that the Veteran has not been afforded an examination since May 2013; however, a specific assertion of worsening of symptoms since the last VA examination was not made.  The Board finds that weight of the evidence does not demonstrate worsening since the last VA examination and another VA examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.


Disability Ratings - Laws and Regulations

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  However, coordination of the disability rating with impairment of function will be expected in all instances.  Id.  Reasonable doubt regarding the degree of disability will be resolved in a veteran's favor.  38 C.F.R. § 4.3.  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Disability Rating for Left Lower Extremity Neuropathy - Analysis

The Veteran contends that his service-connected left lower extremity neuropathy is more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the disability ratings currently assigned.  Specifically, the Veteran contends that his left lower extremity neuropathy results in symptoms of pain, numbness, and paresthesias resulting in an inability to tolerate prolonged sitting, standing, and activity.  

The disability rating for Veteran's left lower extremity neuropathy has been staged as follows:  10 percent disabling under Diagnostic Code 8599-8526 prior to January 22, 2009; and 20 percent disabling under Diagnostic Code 8520 from January 22, 2009, forward.  In the July 2014 rating decision that increased the Veteran's disability rating, the RO indicated that the diagnostic code used to evaluate the Veteran's disability was changed to reflect the disability that more closely describes the Veteran's current disability.  For the reasons discussed below, the Board finds that the Veteran's disability should be rated under Diagnostic Code 8520 for the entire initial rating period on appeal.  

Diagnostic Codes 8520-8730 address ratings for paralysis, neuritis, and neuralgia of the peripheral nerves affecting the lower extremities.  38 C.F.R. § 4.124a.  Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia, respectively, of the sciatic nerve.  Under Diagnostic Code 8520, an 80 percent disability rating is assigned for complete paralysis of the sciatic nerve, demonstrated by foot drop, no active movement possible of the muscles below the knee, and knee flexion that is weakened or (very rarely) lost.  Lower disability ratings are provided for incomplete paralysis, defined by the Rating Schedule as "a degree of lost or impaired function substantially less than the type picture for complete paralysis given."  Id.  A 60 percent disability rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  A 40 percent disability rating is assigned for moderately-severe incomplete paralysis.  A 20 percent disability rating is assigned for moderate incomplete paralysis.  A 10 percent disability rating is assigned for mild incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8620.  

Neuritis and neuralgia are to be rated as incomplete paralysis.  Neuritis, "characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating," shall not be rated higher than severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for "neuritis not characterized by organic changes referred to in this section" is moderate, or with sciatic nerve involvement, moderately-severe incomplete paralysis.  Id.  Neuralgia, "characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve," shall not be rated higher than moderate incomplete paralysis.  38 C.F.R. § 4.124.  The Rating Schedule further clarifies that "when the [neural] involvement is wholly sensory, the rating should be for mild, or at most, [ ] moderate" incomplete paralysis.  
38 C.F.R. § 4.124a.  

The words "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  It should also be noted that use of such terminology by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

After a review of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence demonstrates that a 20 percent disability rating, but no higher, is warranted for the Veteran's left lower extremity neuropathy for the entire initial rating period on appeal.  In this regard, the Board finds that the symptomatology of the Veteran's left lower extremity neuropathy has been consistent throughout the appeal period.  

In a February 2008 statement, the Veteran initiated a claim of service connection for left lower extremity neuropathy as secondary to a gunshot wound that he received in his left buttock during service in Vietnam.  The Veteran reported symptoms of numbness, loss of movement, loss of strength, circulatory problems, and chronic pain in the buttocks, as well as numbness in the left leg and foot.  

Upon VA examination in January 2009, the Veteran reported weakness, stiffness, numbness, tingling, pain, and impaired coordination in the left buttock and leg.  Regarding the severity and frequency of his symptoms, the Veteran reported that his symptoms, particularly pain, numbness, and tingling, occur on an intermittent basis with prolonged sitting, standing, or activity.  Upon physical examination, the VA examiner noted a well-healed scar of the left buttock, decreased strength throughout the left lower extremity, and decreased sensation in the left lateral thigh and lower leg; the VA examiner noted no atrophy and intact reflexes.  The VA examiner also noted a 1991 electromyography (EMG) report that documented mild to moderate chronic abnormality of the left gluteus maximus muscle, but no significant abnormality of the sciatic nerve or S1 spinal nerve root distribution.  The VA examiner further noted that the Veteran was independent with activities of daily living (ADLs), but that the left lower extremity neuropathy resulted in a moderate effect on his ability to perform household chores and a significant effect on his ability to perform occupational duties.  The VA examiner specifically noted that the Veteran could perform most activities for a short duration, but was limited by fatigue, weakness, and stamina in performing activities of long duration.  

Upon private examination in July 2009, the Veteran reported intermittent, but severe, pain in the left buttock and down the left leg, primarily with prolonged sitting and standing.  The Veteran also reported intermittent paresthesias in the left foot.  Upon physical examination, the private physician noted weakness in the left foot, decreased sensation in the left foot, and a slightly guarded gait.  The private physician also noted normal reflexes and no atrophy.  The private physician indicated that the Veteran presented with distal damage of the sciatic nerve manifested by weakness in both the peroneal and tibial distributions with sensory loss.  

Subsequent private treatment records reflect continued symptoms of pain, weakness, numbness, and paresthesias in the left buttock, leg, and foot.  These treatment records note persistent weakness and a slightly guarded gait pattern.  In a May 2010 private treatment record, the private physician provided a diagnosis of "traumatic injury to the left buttocks, left sciatic nerve, stable, but recurrent with severe pain."  In a May 2010 EMG report, a private physician indicated that there is "no evidence of sciatic nerve damage on the basis of [the EMG test] alone[,] although mild [and/or] chronic sciatic nerve damage may be associated with normal testing."  Subsequent private treatment records dated between September 2010 and August 2013 reflect that the Veteran's symptoms were responding to prescription medication treatment to the point where the Veteran was "largely asymptomatic" by August 2013.  See August 2013 Private Treatment Record.  

Upon VA examination in May 2013, the VA examiner noted the May 2010 EMG report that the private physician could not rule out mild or chronic sciatic nerve damage.  The VA examiner indicated that the Veteran reported intermittent pain of moderate severity, mild numbness, and mild paresthesias.  Upon physical examination, the VA examiner noted normal strength, normal reflexes, normal gait, and no atrophy.  The VA examiner also noted normal sensation except for decreased sensation directly over the left buttock scar. 

Based on the above, the Board finds that the weight of the evidence demonstrates that the Veteran's left lower extremity neuropathy has been manifested by moderate incomplete paralysis of the sciatic nerve for the entire initial rating period on appeal.  The Veteran's complaints of radiating pain have uniformly been described as occurring in the left posterior hip and thigh, and described as intermittent in nature.  The description of the severity of the Veteran's pain, however, has been varied across the appeal period.  The May 2010 private physician indicated that the Veteran's pain was severe; however, the May 2013 VA examiner indicated that the Veteran's pain was moderate.  

In addition to the Veteran's complaints of pain, the Veteran also reported numbness and paresthesias, which have also been described as intermittent in nature, and the May 2013 VA examiner indicated a mild severity of both symptoms.  While the January 2009 VA examination report and private treatment records indicate lower extremity weakness and decreased sensation, the May 2013 VA examiner indicated normal strength and normal sensation.  Also, while private treatment records indicate a slightly guarded gait pattern, the May 2013 VA examiner documented a normal gait pattern.  In addition, the evidence of record uniformly indicates no atrophy and normal reflexes.  Also consistent across the medical evidence of record is documentation that the Veteran is functionally limited in prolonged sitting, standing, and activity due to his symptoms, but remains independent with his activities of daily living (ADLs).  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that the left lower extremity neuropathy has been manifested by severe, intermittent pain; mild, intermittent numbness; mild, intermittent paresthesias; decreased muscular strength; and decreased sensation resulting in a slight gait deviation and an inability to tolerate prolonged positions and activity.  As such, the Board finds that the Veteran's symptomatology more nearly approximates moderate incomplete paralysis of the sciatic nerve, consistent with a 20 percent disability rating.  See 38 C.F.R. § 4.12a.  

The Board notes that the August 2013 private physician indicated that the Veteran was "largely asymptomatic" due to a positive response to prescription medication treatment.  Likewise, the May 2013 VA examination report documents improvement as compared to the January 2009 VA examination report, presumably due to the Veteran's medication treatment regimen.  However, as Diagnostic Code 8520 does not explicitly contemplate the effects of medications, the Board may not consider the effects of the Veteran's medication treatment regimen in determining the current severity of his left lower extremity neuropathy.  See Jones v. Shinseki, 26 Vet. App. 59, 63 (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are not specifically contemplated by the Rating Schedule).  In this regard, where there is a discrepancy in the severity of the Veteran's symptoms, the Board has resolved reasonable doubt in favor of earlier documentation of the severity of the Veteran's symptoms as these records tend to document the severity of his symptoms without use of medications.  

The Board also finds that the criteria for the 40 percent disability rating or higher under Diagnostic Code 8520 are not met for any rating period under appeal.  Despite the fact that the Veteran has described the pain as severe, the Board must evaluate all of the evidence, both subjective and objective, in deciding the claim, and such descriptions are not dispositive on the issue of severity.  See 38 C.F.R. 
§§ 4.2, 4.6.  The severity of the Veteran's numbness and paresthesias has been described as mild, and the severity of the Veteran's gait alteration has been described as slight.  While the Veteran demonstrated decreased strength resulting in decreased endurance, there is no evidence of muscular atrophy and the Veteran remains independent in performing ADLs.  Additionally, the Veteran has consistently demonstrated normal reflexes.  Therefore, the Board finds that a 20 percent disability rating under Diagnostic Code 8520 is appropriate for the entire initial rating period, and a higher rating is not warranted.  

The Board notes specifically that the Veteran's reports of numbness, paresthesias, and pain in the left leg have been considered in evaluating neurological manifestations.  While the Veteran is competent to report symptoms, he is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of his left lower extremity neuropathy has been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with their examinations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated.  Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Therefore, the objective medical findings provided by the Veteran's private treatment reports and the VA examination reports have been accorded greater probative weight where applicable.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for his symptomatology.  See Schafrath, 1 Vet App. at 595.  Specifically, the Board has considered whether the Veteran is entitled to a higher or separate disability rating under Diagnostic Codes 8521-8530, 8621-8630, and 8721-8730, referable to paralysis, neuritis, and neuralgia of other nerves of the lower extremity.  

In this regard, the Board notes that the July 2009 private physician provided a diagnosis of distal damage of the sciatic nerve manifested by weakness in both the peroneal and tibial distributions with sensory loss.  In multiple statements in support of the appeal, the Veteran contends that he should receive separate disability ratings for these additional nerve injuries.  The Board finds that the weight of the evidence does not demonstrate that separate rating is warranted.  The Veteran's original injury stems from a gunshot wound to the left buttock requiring surgical excision, causing damage to the left gluteus maximus and left sciatic nerve.  As the sciatic nerve travels down the leg, it branches into the tibial and peroneal nerves; therefore, injury to the sciatic nerve can have distal manifestations.  See Dorland's Illustrated Medical Dictionary 1257 (32nd ed. 2012).  These distal manifestations are reflected in the Rating Schedule as Diagnostic Code 8520 specifically indicates that complete paralysis of the sciatic nerve involves foot drop, no active movement of the muscles below the knee, and weakened knee flexion.  Accordingly, while the Veteran has distal manifestations involving the tibial and peroneal nerve branches of the sciatic nerve, a disability rating under Diagnostic Code 8520 specifically contemplates these distal manifestations.  Therefore, a separate rating for involvement of the tibial and peroneal nerve branches would constitute pyramiding, and therefore, is not permissible.  See 38 C.F.R. § 4.14.  

In arriving at the above conclusions, the Board has carefully considered the lay assertions of the Veteran.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal have been more severe than the assigned disability ratings reflect.  Moreover, the Veteran is competent to report observable symptoms, such as pain, numbness, and tingling.  Layno, 6 Vet. App. 465.  In this case, however, the competent medical evidence, which offers detailed specific specialized determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the weight of the lay and medical evidence supports a finding for a disability rating of 20 percent, but no higher, for left lower extremity neuropathy for the entire initial rating period on appeal.  As the preponderance of the evidence is against that portion of the claim for a disability rating in excess of 20 percent disabling, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this regard, the Veteran is currently service-connected for left lower extremity neuropathy, PTSD, ischemic heart disease, diabetes mellitus, a residual scar of the left buttock, and limited range of motion associated with the residual left buttock scar.      

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's service-connected left lower extremity neuropathy are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The rating criteria found in 38 C.F.R. § 4.124a fully address the Veteran's current symptomatology.  In this regard, the Veteran's disability is manifested by symptoms of radiating pain, paresthesias, numbness, and weakness.   

Additionally, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the symptomatology associated with Veteran's current left lower extremity neuropathy.  Therefore, in the absence of exceptional factors, the 
Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


	(CONTINUED ON NEXT PAGE)





ORDER

The appeal of entitlement to an increased disability rating for PTSD is dismissed.  	

Entitlement to an initial disabling rating of 20 percent, but no higher, for left lower extremity neuropathy is granted. 



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


